Citation Nr: 1312210	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for right knee chondromalacia patella with patellofemoral arthritis status post surgery (hereinafter "right knee disability").

2. Entitlement to service connection for a respiratory disability other than asthma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Pertinently, that decision denied service connection for a respiratory condition other than asthma (claimed as "bronchitis"), and granted service connection for a right knee disability. A noncompensable disability evaluation was assigned effective February 8, 2006. The Veteran timely appealed these decisions. The RO assigned the Veteran's right knee disability a 10 percent evaluation in a November 2012 decision.  The Veteran has not indicated satisfaction with this disability evaluation, thus her appeal is still pending. See AB v. Brown, 6 Vet.App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In April 2010, the Veteran and her husband testified before a Veterans Law Judge (VLJ) at the Denver RO. A transcript of the hearing has been associated with the claims file. The VLJ that conducted the April 2010 hearing has since retired. VA regulation provides that the VLJ that conducts the hearing shall participate in making the final decision. See 38 C.F.R. § 20.707 (2012). Accordingly, by letter dated January 24, 2013, the Veteran was given the option to schedule another hearing to be conducted by a current member of the Board, who would then participate in making the final decision. She declined, and the matter is again before the Board for review.

The Board previously reviewed the Veteran's claims. In a February 2011 decision, the Board remanded the claims for service connection for a respiratory disability other than asthma and for a higher initial evaluation for her right knee disability for the provision of VA examinations.

A review of the Virtual VA paperless claims processing system does not reveal additional records pertinent to the present appeal.

In November 2012, the Appeals Management Center (AMC) referred two claims to the Denver RO that were raised by the record, service connection for shin splints (medial tibial stress syndrome) and for heal spurs. As these issues have not been adjudicated in the first instance by the RO, the Board has no jurisdiction over these claims. See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of entitlement to service connection for a respiratory disability other than asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by pain and painful motion.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); the layperson is reporting a contemporaneous medical diagnosis; or, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2012). When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

A March 2007 VCAA letter explained the evidence necessary to substantiate the Veteran's claims for service connection. A separate March 2007 letter was sent advising the Veteran of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). These letters also informed her of her and VA's respective duties for obtaining evidence, and were provided before initial adjudication of the claim in December 2006. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased evaluation claim, this appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the disability evaluation assigned) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). The Veteran was provided with a statement of the case (SOC) and supplemental statements of the case (SSOC) in February 2008, September 2009, and November 2012 , respectively.

VA also has a duty to assist in the development of the claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. A VA examination and opinion shall be provided when there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim." See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The RO has obtained the Veteran's STRs and post-service treatment records. The Veteran has not identified any additional records that she wished the RO to obtain.  Further, VA examinations were conducted in November 2006 and September 2012. The Board finds these examination reports are adequate because they were conducted with a full review of the record. 

With regard to the Veteran's hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that any VLJ who chairs a hearing to fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488. At the April 2010 hearing, the VLJ set forth the issues, and the Veteran's representative agreed that he correctly did so. Further, discussion was made on whether the evidence of record was sufficient, with the VLJ holding the record open so the Veteran could submit additional private treatment records. The Board finds the duties under Bryant to be satisfied.

The RO/AMC complied with the Board's February 2011 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC scheduled appropriate VA examinations and readjudicated the claim as necessary.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Disability Evaluation Claim

The Veteran contends that her right knee disability is more severe than reflected by its 10 percent evaluation.  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable diagnostic codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2012). Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability. 38 C.F.R. § 4.45 (2012). Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2012). Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Veteran's right knee disability is currently assigned a 10 percent disability evaluation under Diagnostic Code (DC) 5261, limitation of extension of the leg. 38 C.F.R. § 4.71a (2012). This diagnostic code was changed in November 2012 from the originally assigned DC 5260-5010, pertaining to limitation of flexion of the leg and traumatic arthritis. See 38 C.F.R. § 4.27 (2012) (explaining and setting forth the procedure for assigning hyphenated ratings).  

Under DC 5261, a 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees; a 20 percent evaluation is warranted when extension is limited to 15 degrees; a 30 percent evaluation is warranted when extension is limited to 20 degrees; a 40 percent evaluation is warranted when extension is limited to 30 degrees; and, a 50 percent evaluation is warranted when extension is limited to 50 degrees. 38 C.F.R. § 4.71a. 

Normal extension is 0 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under DC 5260, a 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and, a 30 percent evaluation is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a.

Normal flexion is 140 degrees. 38 C.F.R. § 4.71a, Plate II.

DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003. See 38 C.F.R. § 4.71a (2012). Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See id. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. Id. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned. Id. 

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under [DC] 5003, even though there is no actual limitation of motion." See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2012). In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability. See id. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. As noted above, joints that are actually painful, unstable, or malaligned should be entitled to at least the minimum compensable rating for the joint, therefore special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59 (2012); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

In the case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code. The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. See id. Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating. 
See id., at 43. 

In 2000, the Veteran's right knee had full range of motion. X-rays did not reveal any degenerative changes. See Dr. M.E.F. dated December 20, 2000.

At a February 2006 visit with her private physician, she complained of pain in her knees, which had full range of motion. There was no objective evidence of instability. Her physician indicated that X-rays showed some mild patellofemoral arthritis, but no tibiofemoral arthritis. See Colorado Springs Orthopedic Group dated February 14, 2006. 

In April 2006, the Veteran had a negative Lachman and a negative McMurray sign. Strength was adequate. Id., dated April 4, 2006.

At the November 2006 VA examination, the Veteran complained of stiffness and constant pain, some days worse than others. She indicated she had trouble using stairs and getting up from a seated position, and that she cannot bend or kneel down because of her knee. She did not complain of locking, swelling, or catching. She reported using a brace in the past, but was not using one at the time.

During the examination, she had a negative Lachman sign and a negative drawer sign. Her strength was normal, and she had full range of motion with no painful motion, no instability, no impaired endurance, and no weakened movement. These results did not change after repetitions. The VA examiner opined that she would not have additional loss of motion due to pain, weakness, impaired endurance, active flares, or instability. X-rays showed mild degenerative joint disease of the patellofemoral component. See VA examination dated November 1, 2006.

The Veteran's private physician, in a January 2007 letter to VA, indicated that her right knee was X-rayed in April 2006, which showed mild patellofemoral arthritis. See Colorado Springs Orthopedic group dated January 30, 2007.

At the September 2012 VA examination, the Veteran complained of constant pain. She said that she has flare ups about four times a month, which usually last a day, and which are relieved by resting and limiting activity. The VA examiner opined that the right knee would impact her ability to work, in that she cannot flex her knees to lift, and so she is limited to lifting 20 pounds. She cannot carry a weight of more than 10 pounds down stairs. She is also limited in how long she can walk and stand.

Upon examination, her initial range of motion was from 0 to 120 degrees. She continued to show this range after three repetitions. Muscle strength was normal, as were joint stability tests. The examiner saw no evidence of subluxation or dislocation. The examiner indicated that X-rays did not show arthritis in the knee.  

The examiner opined that during flare ups, the Veteran experiences greater pain and stiffness, which is helped with use of a knee brace or immobilizer. See VA examination dated September 24, 2012.

Based on the foregoing, an initial disability evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim. 

The Veteran is not entitled to a higher rating under the diagnostic codes pertaining to limited motion, DCs 5260 and 5261. Her worst range of motion measurements were taken at the September 2012 VA examination, when she was unable to flex her leg further than 120 degrees. This degree of disability is noncompensable. She has always been able to extend her knee to 0 degrees.

The Veteran has been diagnosed with arthritis of the patellofemoral component of the right knee, although it was not found by objective tests during the September 2012 VA examination. Where there is limitation of motion, but the limitation of motion is noncompensable under the relevant diagnostic codes, X-ray confirmation of arthritis in the affected joint will warrant a 10 percent disability rating under DC 5003. 38 C.F.R. § 4.71a, DC 5003. The Veteran's knee, however, had full range of motion until the September 2012 VA examination, when her flexion became limited but arthritis was not shown on X-ray. In the absence of limited motion, arthritis must be present in two or more major joints to be compensable. Id. Here, it is only shown in one joint. Under Lichtenfels, however, painful motion due to arthritis is deemed to be limited motion, and entitled to the minimum 10 percent rating. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Here, arthritis has not been confirmed by X-ray for the entire period under consideration-it was not detected in the September 2012 VA examination-thus the diagnostic codes pertaining to arthritis would not avail the Veteran.

The RO evaluated the Veteran's right knee disability by use of 38 C.F.R. § 4.59, which provides, in part, "[i]t is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." See Rating decision dated November 8, 2012; 38 C.F.R. § 4.59. In that regard, the evidence shows the Veteran had surgery to realign her patella while on active duty, and that she has consistently complained of constant pain in her right knee, which prevents her from bending or stooping down, and makes climbing stairs or walking difficult. Thus, 10 percent is warranted due to the Veteran's painful motion. The evidence does not show that painful flare ups result in additional functional loss, such that the motion in her knee would be limited to a compensable level. DeLuca v. Brown, 8 Vet. App. 202 (1995). Because painful motion is the basis for her disability evaluation, she cannot have a separate evaluation for painful motion due to arthritis for the applicable time period. Simultaneous compensation for painful motion and for painful motion due to arthritis amounts to pyramiding, that is, duplicate compensation for identical symptoms, which is prohibited. 38 C.F.R. § 4.14 (2012).

The evidence does not show that the Veteran's right knee is ankylosed, or has recurrent subluxation or lateral instability, dislocated or removed cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum. Accordingly, DCs 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.

With regard to staged ratings, there is no evidence showing the Veteran is entitled to a rating in excess of 10 percent for her right knee disability at any point during the pendency of this claim. Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2012). The Veteran has not presented any evidence that her right knee disability results in a unique disability that is not addressed by the rating criteria. The evidence does not show that she must frequently be hospitalized. The Veteran's right knee disability is evaluated under 38 C.F.R. §§  4.59 and 4.71a, DC 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's right knee disability manifests in painful and limited motion that ranges from 0 to 120 degrees, twenty degrees short of normal, but well exceeding compensable measurements. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for her right knee disability. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when the record reasonably raises the issue of unemployability in an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the appeal. Here, the Veteran has not asserted that her right knee disability prevents her from working, and the record contains no suggestion of such impairment. See VA examination dated March 20, 2008. Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.
 

ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disability is denied.






REMAND

The Veteran's remaining claim to service connect a respiratory condition other than asthma must be remanded for further development.

The Veteran attended a VA respiratory examination in November 2006. That VA examiner diagnosed chronic bronchitis, which was supported by a chest X-ray that showed mild prominence of bronchovascular markings consistent with a history of chronic bronchitis. This VA examiner, however, did not express an opinion on the etiology of the Veteran's chronic bronchitis, and the Board remanded the claim for such an opinion. See VA examination dated November 1, 2006; Board's decision dated February 10, 2011.

The September 2012 VA examiner did not diagnose chronic bronchitis, and also did not provide an opinion on the etiology of chronic bronchitis - apparently on the lack of evidence of a disorder at the time of the examination. However, the appropriate focus for the examiner was whether the Veteran had such a disability at any time since the filing of her claim. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). An addendum opinion must be obtained to address the etiology of the Veteran's chronic bronchitis.

The Board observes that the September 2012 VA examiner indicated that the Veteran's file was reviewed, however, a summary of the Veteran's respiratory  medical history during service was not included in the examination report. 

At the Veteran's pre-entrance examination, she did not indicate a history of asthma, pain or pressure in the chest, shortness of breath, or chronic cough. Her lungs and chest were clinically evaluated as normal. See Reports of Medical History and Examination dated September 8, 1976. During service, she had a number of upper respiratory infections. See, e.g., August 8, 1977; May 30, 1978; February 6, 1979. She complained of wheezing, which was assessed as possible exertional stridor, and there was a question as to whether she had bronchorrhea. See June 30, 1977. An undated FEV test, taken when the Veteran was 17, also indicated possible bronchorrhea. Later diagnostic tests showed normal pulmonary function. See May 3, 1978. Any discussion on etiology must include reference to the Veteran's in-service respiratory complaints.

 Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that she identify any additional treatment she has received for her chronic bronchitis, from April 2010 to the present. The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran that are not already in the record on appeal, to include updated treatment records from the Boise VA medical center. Efforts to obtain these records should be memorialized in the Veteran's VA claims file. If any such records cannot be found, or if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2. Following completion of the foregoing, obtain an addendum opinion to the September 2012 or the November 2006 VA respiratory examinations regarding the whether the Veteran's chronic bronchitis, diagnosed in the November 2006 VA examination, is related to service. The following considerations will govern the examination.

a. The claims folder, ANY RELEVANT ELECTRONICALLY FILED MEDICAL OR OTHER RECORDS IN "VIRTUAL VA" and a copy of this remand will be reviewed by the examiner.

b. After conducting any interview with the Veteran, review of the relevant evidence, and any appropriate clinical testing, the examiner must respond to the question of whether the Veteran has chronic bronchitis that is related to active duty service. The examiner is asked to specifically address the Veteran's in-service medical history, including any diagnostic tests taken during active duty, and the Veteran's upper respiratory infections and complaints of wheezing in service.

c. THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. Following completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim. If the benefit sought on appeal remains denied, in whole or in part, the RO/AMC should provide the Veteran and her representative with a SSOC, and allow an appropriate time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


